DECISION
The application of the above-named defendant for a review of the sentence of 18-15 years, imposed on May 26, 1965, was fully heard and after a careful consideration of the entire matter it is decided that:
(1) No change be made in the sentence heretofore imposed.
The reason for the above decision: This prisoner will be considered for parole shortly. If granted parole he will then start serving time on his second sentence and this Decision is without prejudice to his right to file for another hearing, based upon the second, or 15 year consecutive sentence.
SENTENCE REVIEW DIVISION
Victor H. Fall, chairman; Philip C. Duncan, Paul G. Hatfield.